Citation Nr: 0610685	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date prior to December 6, 
1993 for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in a December 1973 rating 
decision.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran presented testimony in 
February 2006 at a hearing before the undersigned at the RO 
(i.e., Travel Board hearing) and a transcript is of record.  


FINDINGS OF FACT

1.  A December 1973 rating decision denied service connection 
for acute paranoid reaction.

2.  The December 1973 rating decision contemplated findings 
in the service medical records and on a private hospital 
report.  The decision was supported by evidence then of 
record and was consistent with the law and regulations then 
in effect.

3.  A formal or informal claim for service connection for 
PTSD was not received prior to an informal claim filed on 
December 6, 1993.


CONCLUSIONS OF LAW

1.  A December 1973 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).

2.  The requirements for an effective date prior to December 
6, 1993, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In this case, as will be discussed, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  The notice provisions and duty to assist 
provisions of the VCAA are not applicable to a claim, where 
the claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  VAOPGCPREC 5-
2004 (June 23, 2004).  As there is no dispute as to the 
underlying facts of this case, and as the Board has denied 
the claim as a matter of law, the VCAA is inapplicable.  See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Law and Analysis
	
Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision." 38 C.F.R. § 3.105(a).  CUE is special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board. 38 
U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  

It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Russell, 3 Vet. App at 313.

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds no legal 
basis for an effective date for compensation for PTSD prior 
to December 6, 1993.  The veteran has claimed that CUE exists 
in the December 1973 rating decision in which service 
connection for acute paranoid reaction was denied.  More 
specifically, he contends that his symptoms were the same in 
1973 as they were in 1994 when he was granted service 
connection for PTSD, and thus, the December 1973 rating 
decision should have granted service connection at that time.  

In the December 1973 rating decision, based on the veteran's 
compensation claim for a "nervous breakdown," the RO 
indicated that the veteran's service medical records and a 
private hospitalization report had been reviewed and there 
was no record of any complaints, treatment, or diagnosis of a 
psychiatric disorder during service.  The earliest post 
service medical evidence was a report of private 
hospitalization in September 1973 for acute paranoid reaction 
with a history of becoming progressively more paranoid and 
delusional during the past few weeks.  As such, service 
connection for a psychiatric disorder, namely acute paranoid 
reaction, was denied.  

The veteran has not alleged that the correct facts, as they 
were known at the time of the RO decision, were not before 
the RO, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  Nor has he provided reasons 
as to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result of 
the previous adjudication would have been manifestly 
different but for an error.  Instead, he has contended that 
he had similar symptomatology pertaining to a psychiatric 
disorder dating back to 1973.  Consequently, it appears that 
the veteran is essentially requesting that the Board reweigh 
or reevaluate the evidence and reach a different conclusion.  
However, such a disagreement with how the facts were weighed 
or evaluated is not clear and unmistakable error.  Russell, 3 
Vet. App at 313.  Therefore, the Board concludes that the 
December 1973 rating decision was reasonable based upon the 
record and governing laws and regulations, as they existed in 
December 1973. 

Moreover, as noted by a VA psychologist in an April 2005 
report, PTSD was not a recognized disorder until 1980 when 
the Diagnostic and Statistical Manual Mental Disorders of the 
American Psychiatric Association was revised.  See 38 C.F.R. 
§ 4.125(a).  Whether the psychiatric symptoms that were 
eventually recognized to support of diagnosis of PTSD were 
previously diagnosed as paranoid schizophrenia is not 
relevant because only the facts and law in existence at the 
time of the 1973 rating decision could be applied.  
Therefore, the arguments advanced by the veteran cannot be 
the basis of a valid claim of CUE.  The RO considered the 
facts and applicable legal criteria in 1973 and committed no 
undebatable error.  

Based on the foregoing, the Board finds that the December 
1973 rating decision, which denied service connection for 
acute paranoid reaction, was supported by evidence then of 
record and was consistent with the law and regulations then 
in effect.  The disorder was not manifested until several 
years after service and was not linked to service.  
Therefore, the Board concludes that the December 1973 rating 
decision was not clearly and unmistakably erroneous and 
cannot be revised or reversed based on CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

Having found that there is no CUE in the December 1973 rating 
decision, the Board has also considered whether the veteran 
is entitled to an earlier effective date based on the date of 
his claim

The veteran first presented his claim for service connection 
for PTSD in a statement the RO received on December 6, 1993.  
The record does not contain any earlier statement or action 
indicating an intent to file a claim.  Prior to that date, 
the veteran had not mentioned PTSD in any of his submissions 
to the VA.  Private medical records dated from June 1969 to 
June 1986 document the veteran's psychiatric treatment; 
however, VA did not receive those records until December 6, 
1993, and they cannot form the basis for an earlier claim 
date.  Therefore, the Board finds that the veteran did not 
express any intent to file a claim for service connection for 
PTSD prior to December 6, 1993.

Further, even assuming for the sake of argument that the 
veteran did submit a claim prior to December 6, 1993, the 
Board notes that the medical evidence of record does not 
establish that the veteran would have been entitled to 
service connection for PTSD at the time of the receipt of the 
claim or earlier.  In this regard, the medical evidence 
associated with the claims file as of December 6, 1993, did 
not show that the veteran had PTSD that was etiologically or 
causally related to his military service, as there was no 
medical evidence of record at that time discussing PTSD.  In 
fact, the veteran was not diagnosed with PTSD until he was 
afforded a VA examination in January 1994, after he had 
submitted his claim for service connection.  Nor was there 
any medical opinion associated with the claims file at that 
time addressing whether his PTSD was related to his military 
service.  Because the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later, there would have been no legal 
basis for a grant of service connection from a date earlier 
date than the claim receipt date.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  
 
In summary, the record affords no legal basis for an 
effective date prior to December 6, 1993, for the grant of 
service connection for PTSD and the claim must be denied.  


ORDER

An effective date prior to December 6, 1993, for the grant of 
service connection for PTSD is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


